Citation Nr: 0500186	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-04 536	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for recurrent 
synovitis of the left knee, with a retained foreign body, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from December 1958 to 
December 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied an increase above the existing 10 percent rating 
for recurrent synovitis of the left knee, with a retained 
foreign body.  

In his February 2003, substantive appeal, the veteran raised 
the issue of entitlement to service connection for additional 
disability of the left thigh.  His claim is supported by the 
results of a March 2002, VA examination, which notes his 
complaints of pain and numbness of the left thigh, and 
assesses meralgia paraesthetica with compression of the 
lateral femoral cutaneous nerve (a nerve the enervates the 
thigh), possibly secondary to injury by shrapnel or retained 
foreign bodies.  

In an April 2003 rating decision, the RO established service 
connection for a separate disability, shrapnel wound scars of 
the left thigh, knee, and calf.  The RO assigned a 0 percent 
rating for those scars.  The veteran did not file a notice of 
disagreement with that decision.

The RO has not adjudicated the veteran's inferred claim for 
service connection for neurologic disability of the left 
thigh.  That issue is referred to the RO for such 
adjudication.  The Board notes parenthetically, that since 
the veteran is not service connected for muscle disability of 
the left thigh, there appears to be no prohibition on 
establishing service connection for the nerve injury.  Cf. 
38 C.F.R. § 4.25, 4.55(a) (2004).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's left knee disability has been rated on the 
basis of limitation of motion.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  Id.  The veteran 
received VA examinations in March and July 2002.  The 
examiners reported the veteran's range of left knee motion, 
but did not comment on whether there was additional 
limitation due to functional factors.

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2004); see 38 C.F.R. 
§ 19.9 (2004).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required by the courts "for compliance with the 
duty to assist by conducting a thorough and contemporaneous 
medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The veteran sustained shell fragment wounds to his left leg 
in service in 1970.  There were retained foreign bodies in 
the left thigh, knee, and calf.  Since the injury, the 
veteran has had recurrent synovitis in his left knee.  There 
are specific rating criteria for muscle injury from shell 
fragment wounds.  38 C.F.R. §§ 4.55, 4.56, 4.73; Diagnostic 
Codes 5313, 5314 (2004).  The veteran has not been informed 
of these criteria, and it could be potentially prejudicial 
for the Board to consider them in the first instance.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this case is remanded for the following:

1.  The veteran should be afforded an 
orthopedic examination to evaluate the 
current residuals of the shell fragment 
wound of his left knee.  The claims 
folder with a copy of this examination 
should be provided to the examiner.  The 
examiner should report the ranges of 
extension and flexion in the left knee in 
degrees.  

The examiner should determine whether the 
left knee disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves. 
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also report the 
presence and severity of any lateral 
instability or recurrent subluxation.

Additionally, the examiner should 
describe the left knee scars, and any 
associated symptomatology.

Finally, the examiner should note any 
fascial defects, or muscle atrophy.

2.  Thereafter the AMC or RO should re-
adjudicate the claim, and if it is not 
fully granted, issue a supplemental 
statement of the case.  The statement of 
the case should inform the veteran of the 
criteria for evaluating muscle injury.  
The appeal should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




